Citation Nr: 0432744	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent, prior to June 3, 2003, for mechanical low back pain 
with arthritis.  

2.  Entitlement to a disability rating in excess of 20 
percent, as of November 1, 2003, for mechanical low back pain 
with arthritis.  

3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  

4.  Entitlement to an initial compensable disability rating 
for a residual scar of the right shoulder.  

5.  Entitlement to an initial compensable disability rating 
for a residual scar of the left shoulder.  

6.  Entitlement to service connection for a cervical spine 
disorder secondary to mechanical low back pain with 
arthritis.  

7.  Entitlement to service connection for a thoracic spine 
disorder secondary to mechanical low back pain with 
arthritis.  

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1990 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to an initial compensable 
disability rating for a residual scar of the right shoulder, 
entitlement to an initial compensable disability rating for a 
residual scar of the left shoulder, entitlement to service 
connection for cervical and thoracic spine disorders and 
entitlement to a TDIU rating will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The VA clinical record of September 20, 2000, constitutes 
an informal claim for increase and the veteran had a moderate 
limitation of lumbar spine motion from that date.  

3.  The service-connected mechanical low back pain with 
arthritis does not produce more than moderate limitation of 
lumbar spine motion.  It does not produce ankylosis.  It does 
not produce severe or pronounced disc disease.  It does not 
produce listing of the whole spine to the opposite side with 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  It does not produce incapacitating episodes.  It 
does not limit thoracolumbar flexion to 30 degrees or less.  

4.  The veteran's bilateral carpal tunnel syndrome is not the 
result of disease or injury in service.  

5.  The veteran's bilateral carpal tunnel syndrome was not 
manifested to a degree of 10 percent or more in the first 
year after he completed his active service.  

6.  The veteran's bilateral carpal tunnel syndrome was not 
caused by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
mechanical low back pain with arthritis, were met as of 
September 20, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 5292 (2000, 2003).  

2.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain with arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. Part 4, including §§ 3.400, 4.7, Codes 5289, 5292, 
5293, 5295 (2000-2003) and Codes 5235 to 5243 (2004).  

3.  The veteran's bilateral carpal tunnel syndrome was not 
incurred in or aggravated by active military service, may not 
be presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of August 2002 and October 
2002 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done for the rating issue with the VCAA letter covering 
increased evaluations being sent in August 2002 and the 
rating decision on appeal being rendered in August 2003.  As 
for the carpal tunnel syndrome, service connection was denied 
by a February 2001 rating decision and the first attempt at 
VCAA compliance was made in January 2002, with adequately 
detailed letters being sent in August 2002 and October 2002.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statements of the 
case, and supplemental statements of the case, and VCAA 
letters, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  Social Security Administration records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In January 2003, the veteran wrote that he had 
no more civilian treatment records that were not of record.  
He was being treated by VA.  The VA records have been 
obtained.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Evaluation Service-Connected Mechanical Low Back Pain  
With Arthritis, to Include the Effective Date.

Evaluation Criteria  Service-connected disabilities are rated 
in accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

There has been a change in the rating criteria during the 
pendency of this claim.  Where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   In this case, the Secretary determined that the new 
criteria for rating back disorders would be effective 
September 26, 2003.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Criteria Prior to September 26, 2003  Ankylosis of the lumbar 
spine was rated as 40 percent disabling where favorable and 
as 50 percent disabling where unfavorable.  38 C.F.R. Part 4, 
Code 5289 (2004).  The X-rays establish that the veteran does 
not have ankylosis of the lumbar spine.  

A limitation of lumbar spine motion was rated as 10 percent 
disabling where slight, 20 percent disabling where moderate, 
and 40 percent disabling where severe.  38 C.F.R. Part 4, 
Code 5292 (2004).  

An intervertebral disc syndrome, postoperative, cured, was 
rated as noncompensable.  A 10 percent rating was assigned 
where the condition was mild.  A 20 percent rating was 
granted for a moderate condition with recurring attacks.  A 
40 percent rating required a severe condition with recurring 
attacks and intermittent relief.  The highest rating 
assignable under this code was 60 percent which required a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (2003).  

For lumbosacral strain, a 10 percent rating was provided when 
there was evidence of characteristic pain on motion.  A 20 
percent rating was assigned if there was muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating, the 
highest under this code, required listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (1994-2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More 
movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
38 C.F.R. § 4.45 (1994-2003).  

Criteria Effective September 26, 2003  An intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Effective September 26, 2003, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is:  
?	With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the 
disability will be rated at 60 percent; 
?	With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12, the disability will be rated at 40 percent; 
?	With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months, the disability will be rated at 20 percent; 
?	With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months, the disability will be rated at 10 percent.  
38 C.F.R. § 4.71a, Code 5243 (2004).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
?	Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
?	Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
?	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine will be rated as 40 percent 
disabling; 
?	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine will be rated as 30 percent disabling;
?	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis will be rated as 
20 percent disabling; 
?	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height will be rated as 10 percent disabling.  
38 C.F.R. § 4.71a, Codes 5235 to 5243 (2004).  

Background prior to September 26, 2003  In considering the 
severity of a disability, the Board has reviewed the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2004).  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The service medical records for 1991 and 1992 reflect back 
complaints.  In April 1993, the veteran reported pain since 
loading a truck.  Lumbar and thoracic spine X-rays were 
normal.  The assessment was mechanical low back pain.  On a 
medical board examination in December 1993, the spine was 
normal.  In June 1994, the veteran slipped and fell on his 
back.  The diagnosis was muscle strain and contusion.  He was 
treated with physical therapy and the notes for July 1994 
reflect improvement.  The veteran completed his active 
military service in December 1994.  His claim for benefits 
was received in January 1995.  A February 1995 rating 
decision granted service connection for mechanical low back 
pain, assigning a 10 percent evaluation under diagnostic code 
5295.  A September 1997 rating decision continued the 10 
percent evaluation.  The veteran did not appeal these 
decisions.  

The current claim for an increased evaluation for the back 
disorder was received on September 19, 2001.  In accordance 
with 38 C.F.R. § 3.157 (2004) the Board has considered 
whether any VA medical records in the previous year could be 
considered an earlier informal claim.  On September 12, 2000, 
various joint symptoms, including a backache were noted.  We 
find a note, from a VA orthopedic surgeon, dated September 
20, 2000, which shows the veteran had multiple joint 
problems, including the low back.  On December 5, 2000, it 
was recorded that the veteran wanted physical therapy for his 
chronic low back pain.  Back symptoms were reportedly getting 
worse.  There was an assessment of arthritis.  On December 6, 
2000, it was reported that the veteran's active range of 
trunk motion was decreased by 50 percent due to pain.  He was 
scheduled for physical therapy.  

Subsequent notes reflect complaints of back pain when lifting 
on the job.  In February 2001, examination disclosed 
noticeable paraspinal muscle atrophy.  The active range of 
motion appeared to be within the functional limits of the 
veteran's low back.  There were further complaints and 
treatment, without evidence as to the rating criteria.  

A consultation note, dated in December 2001, shows that the 
veteran was examined.  A November 2001 magnetic resonance 
imaging (MRI) study was noted to have shown degenerative disc 
disease with a bulging posterior spur and mild foraminal 
stenosis at L5-S1.  The range of thoracolumbar flexibility 
was decreased.  There was tenderness along the paraspinal 
muscle at the L4-S1 region.  The range of lower extremity 
motion and muscle strength was within functional limits.  
Deep tendon reflexes were 2+ at both knees and ankles.  The 
impression was degenerative joint disease of L5-S1 with 
posterior spur and foraminal stenosis.  

Traction treatment was initiated in January 2002.  In March 
2002, the examiner felt that pain had decreased and motion 
had improved.  

Letters and records from Larry W. Epperson, M.D., cover the 
period from October 2000 to March 2002.  The November 2001 
MRI of the back disclosed L5-S1 degenerative disc disease 
with broad disc bulging, posterior spurring and mild 
foraminal stenosis.  In March 2002, Dr. Epperson diagnosed 
degenerative changes with bulging disc at L5-S1.  

In a report dated in April 2002, Anthony Soler, M.D., 
summarized the veteran's case.  As to examination findings, 
the doctor reported multiple tender points to the lower back.  
There was no radicular pain in the lower back.  He had normal 
muscle bulk and tone.  Deep tendon reflexes were 2+, on the 
left and right.  The pertinent diagnosis was a chronic pain 
syndrome secondary to myofascial syndrome and history of 
arthritis.  The veteran was said to have chronic low back 
pain secondary to degenerative disc disease.  

In April 2002, Patrick G. Ryan, M.D., wrote that the veteran 
complained of back pain.  Straight leg raising was negative 
to 90 degrees, bilaterally.  Sensation was intact.  Reflexes 
were symmetric at 1+ at the knees and ankles, bilaterally.  
There was no palpable spasm and no sciatic notch tenderness.  
The impression was lumbar radiculitis.  

The report of the April 2002 VA spine examination shows the 
veteran reported daily pain.  On examination, lateral bending 
was 30 degrees to the left and right.  Rotation to the left 
and right was 60 degrees, without difficulty.  Extension was 
25 degrees with no difficulty.  Forward flexion was 90 
degrees with some complaints of discomfort.  No spasms were 
noted in the lumbosacral area.  The diagnosis was chronic low 
back pain with moderate functional loss of the range of 
motion.  

The May 2002 Social Security Administration report shows that 
there was a minimal decrease in lumbar flexion and extension.  
Deep tendon reflexes were 2+ and straight leg raising went to 
90 degrees with focal back pain.  A review of the symptoms 
described the range of motion, flexion and extension of the 
spine, as mildly decreased.  

A private physician, Warner J. Pinchback, M.D., reported on 
the veteran's joint complaints, in October 2002.  The lumbar 
spine flexed to about 70 degrees, extended to 20 degrees and 
had lateral bending to 20 degrees.  Straight leg raising was 
negative on the left and slightly positive at 75 degrees on 
the right.  No appreciable muscle weakness or sensory deficit 
was detected.  He had increased tenderness of his lower back 
with extension, flexion and lateral bending to the right.  
X-ray and MRI findings were reviewed.  The veteran's symptoms 
were consistent with a herniated lumbar disc and discogenic 
lower back pain and possible facet joint arthritis.  

The veteran's continuing back pain led to surgery in June 
2003.  An L2, 3, and 4 laminectomy and medial fasciectomy at 
L2-3, L3-4, and L4-5 were performed.  The postoperative 
diagnosis was lumbar stenosis with left sided radiculopathy 
and neurogenic claudication.  

On VA examination in July 2003, there was marked objective 
evidence of painful motion, spasm, weakness, and tenderness.  
Motion stopped where pain began.  There was a 10-centimeter 
lumbar scar which was well healed.  Deep tendon reflexes were 
1+ and equal.  The range of lumbar spine motion was flexion 
to the right 20 degree and to the left 24 degrees.  Forward 
flexion was 48 degrees and backward extension was 6 degrees.  
The diagnosis was degenerative joint disease, post diskectomy 
of the lumbosacral spine with loss of function due to pain.  

An August 2003 rating decision assigned a temporary total 
rating for convalescence following the surgical procedure, 
from June 3, 2003, through October 2003.  A 20 percent 
evaluation was assigned from November 1, 2003, when the 
convalescence rating expired.  

In September 2003, a Social Security Administration 
Administrative Law Judge determined that the veteran was 
disabled by a multiplicity of conditions which included both 
service-connected and non-service-connected disabilities.  

In May 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO, and gave 
sworn testimony of his disabilities.  As to his lumbar spine, 
he reported that if he walked 2 blocks, he hurt real bad and 
had to stop and sit down.  He experienced pain radiating down 
his left lower extremity, and the right lower extremity to a 
lesser extent.  He wore a brace and used a cane for the back 
pain.  He used a transcutaneous electric nerve stimulator at 
night.  

Analysis  In this case, the RO granted an increased rating, 
but did not make it effective as of the date of claim, nor 
did it assign the maximum rating possible.  Consequently, the 
Board has considered the possibility of assigning higher 
ratings and assigning them at an earlier date.  

The veteran's claim for an increased rating was received on 
September 19, 2001.  As noted above, the veteran was seen by 
a VA orthopedic surgeon for back complaints on September 20, 
2000.  Under 38 C.F.R. § 3.157, this VA medical record can be 
considered an earlier informal claim.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).  In this case, the 
back complaints made at the VA clinic on September 20, 2000 
were supported by findings on December 6, 2000.  At that 
time, a VA examiner found a 50 percent decrease in the range 
of trunk motion.  The reduction of trunk motion by half is a 
moderate limitation of motion, which warrants a 20 percent 
rating under Code 5292.  

Subsequent reports had varying descriptions of back motion: 
within functional limits, in February 2001; decreased 
flexibility, in November 2001; and improved motion, in March 
2002.  These descriptions do not measure back motion 
sufficiently to rate the disability or to identify any 
sustained improvement.  38 C.F.R. §§ 3.344, 4.46, 4.71 
(2004).  On the April 2002 VA spine examination, forward 
flexion went to 90 degrees, with some complaints of 
discomfort.  This establishes that symptoms began somewhere 
before 90 degrees, but does not say at what point.  Such an 
examination is not adequate.  See DeLuca; see also 38 C.F.R. 
§§ 4.40, 4.45.  Similarly, the Social Security Administration 
report of motion being mildly decreased is not adequate.  In 
October 2002, a private physician reported that flexion was 
to "about" 70 degrees.  This is also not clear enough to 
establish sufficient improvement to reduce the evaluation.  
Consequently, the Board finds that a 20 percent evaluation is 
warranted from the date of the informal claim, September 20, 
2000, without reduction.  

The Board has carefully reviewed the evidence.  There is no 
competent evidence of ankylosis ratable under Code 5289.  The 
medical reports discussed above, provide the most probative 
evidence and establish that the limitation of motion does not 
approximate a severe level supporting a 40 percent rating 
under Code 5292.  Similarly, the medical records show that 
the symptomatology does not approximate that associated with 
severe or pronounced disc pathology.  There have been 
consistently minimal neurologic findings.  Thus, a 
preponderance of evidence shows that a higher rating cannot 
be assigned under Code 5293.  Further, the medical records 
demonstrate that the back disability does not approximate the 
symptoms required for a 40 percent rating under Code 5295.  
It should be noted that Codes 5292, 5293 and 5295, are all 
based on limitation of motion and the same symptoms cannot be 
compensated under different rating codes.  38 C.F.R. § 4.14 
(2004).  So, the disability can only be rated under one of 
these Codes.  See also VAOPGCPREC 36-97 (Dec. 12, 1997).  

Turning to the new criteria, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. Part 4, Code 5243, Note 
(1) (2004).  In this case, the evidence shows that physicians 
treated the veteran but it does not show that any of them 
found incapacitating episodes within the meaning of the 
regulation.  The medical reports form a preponderance of 
evidence which establish that the disability does not produce 
the incapacitating episodes required for a rating under the 
new Code 5243 criteria.  

Looking to the new general rating formula for diseases and 
injuries of the spine, the current 20 percent evaluation is 
appropriate for a limitation of flexion between 30 and 60 
degrees.  On the most recent examination, in July 2003, 
flexion was squarely within this range at 48 degrees.  None 
of the examinations have ever shown that flexion was 30 
degrees or less, as required for the next higher, 40 percent 
rating.  Here, again, we find that the medical reports 
provide a preponderance of evidence which establishes that 
the disability does not exceed the criteria for a 20 percent 
rating.  Therefore, a rating in excess of 20 percent must be 
denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board, as did the RO (see 
statement of the case dated in November 2003), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection for Bilateral Carpal Tunnel Syndrome

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

The service medical records do not show any hand or wrist 
injuries or carpal tunnel syndrome symptoms.  A medical board 
evaluation, dated in September 1994, reflects the service-
connected right shoulder disability and post surgical 
residuals.  It also shows that there was a normal examination 
of the elbow, hand and wrist.  This report, by trained 
medical personnel, shortly before the veteran left active 
service is competent and persuasive evidence that a carpal 
tunnel syndrome did not have its onset in service.  Further, 
our review of the record shows that symptoms of carpal tunnel 
syndrome were first noted more than a year after service.  
Also, there is no medical opinion linking the carpal tunnel 
syndrome to disease or injury in service.  The Board finds 
the medical board report to form a preponderance of the 
competent evidence which establishes that carpal tunnel 
syndrome was not incurred in or aggravated by active service.  

The veteran primarily contends that his carpal tunnel 
syndrome was caused by his service-connected shoulder 
disabilities.  Service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

As a lay witness, the veteran does not have the necessary 
training and experience to link one medical condition to 
another.  38 C.F.R. § 3.159(a) (2004); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

VA has obtained a medical opinion which complies with the 
requirements of VCAA.  38 U.S.C.A. § 5103A (d) (West 2002).  
On the report of the November 2000 VA examination, the doctor 
reported his examination findings and expressed the opinion 
that the carpal tunnel syndrome was not related to the 
shoulder injury because of the time elapse of several months.  
This is the only competent medical opinion which addresses 
the possibility of the service-connected shoulder disorder 
causing a carpal tunnel syndrome.  Since the opinion is 
against a connection, we find that the preponderance of 
evidence is against the claim.  Consequently, service 
connection for bilateral carpal tunnel syndrome must be 
denied.  


ORDER

A disability rating of 20 percent, for mechanical low back 
pain with arthritis, effective September 20, 2000, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

A disability rating in excess of 20 percent for mechanical 
low back pain with arthritis is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  


REMAND

The veteran contends that surgical scars on his left and 
right shoulders are painful and should be assigned a 
compensable rating.  He refers to medical reports of shoulder 
pain to support his contention.  These reports seem to refer 
to the shoulder joint and not to the overlying scar.  We are 
not able to find a medical report as to scar related pain.  
The December 2002 rating decision, which granted service 
connection, noted that the scars were well healed.  This 
speaks to the criteria of 38 C.F.R. § 4.118, Code 7803 
(2004), but it does not address whether the scars are painful 
on examination, as required for a 10 percent evaluation under 
38 C.F.R. § 4.118, Code 7804 (2004).  Thus, the scars should 
be examined.  

The record shows that the veteran now has a cervical spine 
disc disorder.  He asserts that it was incurred in service 
when he fell and hurt his low back or that it is the result 
of his service-connected low back disorder.  VCAA requires VA 
to obtain medical opinions on etiologic questions such as 
this.  Thus, while the Board regrets further delay, the law 
requires us to obtain a medical opinion as to the cause of 
the cervical spine disorder.  

The veteran fell in service and hurt his back.  The service 
medical records show that there were symptoms involving the 
thoracic area of the spine.  The veteran asserts that he has 
a thoracic spine disorder as the result of the fall in 
service or as a result of the service-connected back 
disorder.  Again, we note that VCAA requires VA to obtain 
medical opinions on etiologic questions such as this.  So, 
while the Board regrets further delay, the law requires us to 
obtain a medical opinion as to the cause of any thoracic 
spine disorder.  

The results of the above development may affect the TDIU 
claim, so it is being deferred pending the above development.  
Also, the file contains opinions to the effect that the 
veteran's disabilities render him unemployable.  However, 
these opinions include both service-connected and non-
service-connected disabilities.  We need a competent medical 
opinion as to whether the service-connected disabilities, by 
themselves, render the veteran unemployable.  

Accordingly, the issues of entitlement to an initial 
compensable disability rating for a residual scar of the 
right shoulder, entitlement to an initial compensable 
disability rating for a residual scar of the left shoulder, 
entitlement to service connection for cervical and thoracic 
spine disorders and entitlement to a TDIU rating are REMANDED 
to the RO for the following actions:

1.  The veteran should be scheduled for 
examination of his shoulder surgical 
scars.  The claims folder should be made 
available to the examiner for review.  
Any tests or studies which the examiner 
feels are indicated should be done.  The 
examiner should respond to the following 
questions:  
?	Is the surgical scar on the right 
shoulder painful on examination?  
?	Is the surgical scar on the left 
shoulder painful on examination?  
?	Is it as likely as not that the 
service-connected disabilities, by 
themselves, render the veteran 
unemployable?  

2.  The veteran should be scheduled for a 
VA spine examination.  The claims folder 
should be made available to the examiner 
for review.  Any tests or studies which 
the examiner feels are indicated should 
be done.  The examiner should respond to 
the following questions:  
?	Is it as likely as not that the 
veteran's cervical spine disorder is 
the result of the fall in service?  
?	Is it as likely as not that the 
veteran's cervical spine disorder is 
the result of the service-connected 
back disorder?  
?	What is the correct diagnosis for any 
current thoracic spine disorder the 
veteran may have?  If there is no 
current thoracic spine disability, 
the examiner should so state.  
?	If the veteran has a current thoracic 
spine disorder, is it as likely as 
not that the veteran's thoracic spine 
disorder is the result of the fall in 
service?  
?	If the veteran has a current thoracic 
spine disorder, is it as likely as 
not that the veteran's thoracic spine 
disorder is the result of the 
service-connected back disorder?  
?	Is it as likely as not that the 
service-connected disabilities, by 
themselves, render the veteran 
unemployable?  

3.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



